Citation Nr: 1500579	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-32 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an anterior dislocation of the left sternoclavicular joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from September to December 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Fargo, North Dakota, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

An anterior dislocation of the left sternoclavicular joint was not noted on the examination when the Veteran was accepted for service and there is not clear and unmistakable evidence that the disability pre-existed service and was not aggravated thereby.


CONCLUSION OF LAW

An anterior dislocation of the left sternoclavicular joint was incurred in service.  38 U.S.C.A.  §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran is presumed to have been in sound condition when accepted and enrolled for active service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service; unless clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated therein.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (only those conditions that are recorded in examination reports are considered noted).

In his July 1972 Report of Medical History, the Veteran reported a history of a fractured clavicle.  He did not specify which side.  No associated abnormality was noted on his induction examination.  Instead, his upper extremities and other musculoskeletal evaluations were normal.  As such, the Veteran is presumed to have been sound at entry.  This presumption can only be overcome if the record shows clear and unmistakable evidence both (1) that the Veteran's disability existed prior to service and (2) that it was not aggravated therein.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

At the time of the Veteran's separation in December 1972, the examining physician diagnosed the Veteran with chronic anterior dislocation of the left sternoclavicular joint, noting a history of recurrent dislocation of the sternoclavicular joint since a fracture in his youth.  This was the first record to specify that the Veteran had fractured his left clavicle as a child, whereas earlier records did not specify which side.  This record noted that x-rays of the left sternoclavicular joint showed anterior dislocation when the shoulder was abducted.  There is no mention of evidence of a healed fracture.  Earlier, in a November 1972 treatment record, this physician noted that the Veteran has no history of trauma except a fracture to his clavicle when he was a baby.  The Medical Board found that this condition existed prior to service.  While the evidence suggests a pre-service clavicle fracture, it is unclear whether this fracture was on the left or the right side.  The December 1972 record appears to assume that it was to the left side because there was no other obvious cause for the Veteran's in-service complaints.

Furthermore, even if the Veteran's pre-service clavicle fracture was to the left side, the record suggests that there was in-service aggravation.  Specifically, the evidence of record shows no pre-service symptoms or complaints for several years.  In his lay statements, the Veteran has argued that his fractured clavicle had healed many years before service without complications.  Instead, he cites the rigorous physical requirements of basic combat training, including pongee stick training, monkey bars, and crab walks, as the source of his left shoulder pain in service.  In support of this assertion, he stated that he thrice lettered in football in high school and submitted copies of his varsity letter awards from 1967, 1968, and 1969 to corroborate this.  Additionally, he submitted letters from his father and older brother, stating that the Veteran had healed completely from a broken clavicle as a baby.  This is competent and credible evidence that the Veteran's broken clavicle in infancy had healed prior to his entrance into service.  This is contradicted only by the December 1972 examining physician's statement that the Veteran's condition had impaired his involvement in vigorous activity.  Nevertheless, this physician noted that the Veteran's symptoms had progressed during basic combat training (BCT).  Thus, the evidence seems to suggest an in-service worsening of symptoms.  As such, the Board cannot find clear and unmistakable evidence that the Veteran's disability was not aggravated by his active duty service and the presumption of soundness is not rebutted.

If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As noted above, the Veteran was diagnosed with anterior dislocation of the left sternoclavicular joint during service.  He testified that he continues to experience symptoms including popping when he lifts his left arm to perform overhead tasks, pain when he leans his head back, and muscle cramping along his clavicle if he yawns.  As the Veteran was previously diagnosed with anterior dislocation of the left sternoclavicular joint, the Board finds him competent to provide lay evidence that his current symptoms are the same that led to that earlier diagnosis.  Based on this evidence, service connection for anterior dislocation of the left sternoclavicular joint is warranted.


ORDER

Service connection for an anterior dislocation of the left sternoclavicular joint is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


